By the Court.
The reason which the statute goes upon is, that, a fifteen years’ possession, taking all the profits, and holding all others out, and the owner, being under no incapacity, looking on, and making no claim or challenge, during that period, furnishes the strongest evidence, arising from the acts of both parties, that the right of property is in the possessor, and all persons are estopped from laying claim to it. Lands being inclosed within a fence, is evidence, though not the only evidence, of the possessor’s having appropriated it to himself in exclusion of all others; for this may be proved by other evidence, as the case may be circumstanced, and as the present case is.
Judgment for the defendant.